STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on June 9, 2022 has overcome the 35 U.S.C. 112(b) rejections and the 35 U.S.C. 102(e) rejections of claims 1, 6, 7, 15, 16, 20, and 22 as being anticipated by De Metsenaere. Although Hennus teaches a heater as discussed in the previous action (e.g., see pages 18-19 of final Office action mailed on March 15, 2022), Applicant’s statement that De Metsenaere and 377 Patent were commonly owned at the time the invention was made (see page 9 of Remarks filed on June, 9, 2022), is sufficient to disqualify De Metsenaere as prior art under 35 U.S.C. 103(a). Therefore, Applicant has also overcome the 35 U.S.C. 103 rejections over De Metsenaere as the primary reference.
The prior art does not specifically disclose or fairly teach a substrate table or manufacturing method including the combination of all the elements, steps, and limitations recited in claims 1-23 (including all of the limitations of any respective parent claims), and particularly including
a peripheral section comprising a drain opening arranged to face the recess and configured to receive an immersion fluid which leaks, in use, into a gap between an edge of the substrate when supported on the substrate table and an edge of the recess, the drain opening located above the bottom surface of the central support section and a cross-section across the face of the drain opening is arranged to be non-parallel to the support surface (e.g., claims 1 and 9); or
draining the immersion fluid that leaks into a gap between an edge of the substrate supported on the substrate table and an edge of the recess through a drain opening located in a peripheral section of the substrate table, the drain opening facing the recess and located above the bottom surface of the central support section and a cross-section across the face of the drain opening is non-parallel to the support surface (e.g., claim 15).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992